Citation Nr: 0835645	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-36 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with major depressive disorder, 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total evaluation based on 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  PTSD with major depressive disorder is manifested by no 
more than severe occupational and social impairment due to 
sleep disturbance, intrusive thoughts, avoidance, hyper 
vigilance, and increased startle reflex.  

2.  The veteran's service-connected disabilities consist of 
PTSD with major depressive disorder, currently evaluated as 
70 percent disabling; and prostate cancer, currently subject 
to a temporary evaluation of 100 percent.

3.  The veteran has a	 high school education and completed 
two years of college; he has worked as a pressman, a 
teacher's aide, a custodian, and an art teacher.

4.  The veteran's service connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and previous work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD with major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 
4.123, 4.127, 4.129, 4.130, Diagnostic Codes 9411, 9434 
(2007).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in August 2004 asked the veteran to identify 
evidence supportive of his claim.  He was specifically 
advised to submit evidence showing that his lumbar spine 
disability had increased in severity, to include medical 
records and statements of individuals who had observed 
worsening of his disability.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining further evidence.  

A letter dated in February 2007 explained the manner in which 
VA determines disability ratings and effective dates.  The 
veteran was told that VA considered the nature and symptoms 
of the condition, the severity and duration of symptoms, and 
the impact o the condition and symptoms on employment.  The 
letter advised the veteran to the types of evidence that 
would help the determination of a disability rating.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  The notice provided in April 2003 letter predated 
the grant of service connection.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  In any event, the RO issued a letter in July 2008 
that complied with the Court's decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Moreover, in response to that letter, the veteran indicated 
in July 2008 that he had no additional evidence to submit.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Factual Background

A VA record dated in August 2003 discusses the veteran's 
treatment plan.  At that time, the clinician noted a global 
assessment of functioning (GAF) score of 55, and a GAF score 
for the previous year of 60.  A subsequent August 2003 record 
notes the veteran's report that he had returned to work half 
days.  He indicated that he could not tolerate working full 
time.  He reported feeling isolated and detached.  He stated 
that he worked hard to maintain a relationship with his 
daughter and grandchildren.  On mental status examination, 
the veteran was fully oriented and no homicidal or suicidal 
ideation was noted.  

In December 2003 the veteran reported that he was trying to 
stay busy working but admitted that the ongoing war continued 
to bother him significantly.  Mental status examination 
revealed no homicidal or suicidal ideation, and the veteran 
was fully oriented.

In January 2004, the veteran related that he was generally 
doing pretty well but was having difficulty with sleep.  The 
clinician provided guidance regarding sleep hygiene, noting 
that the veteran's daytime napping might be contributing to 
his problems.  Clinically, the veteran's GAF score was 50.  

A March 2004 letter from the veteran's VA clinicians notes 
the veteran's report of severe sleep problems of many years' 
duration.  The authors noted the veteran's 1978 marriage and 
indicated that it lasted for about six years.  The veteran 
reported that the problems in the marriage were related to 
his wife's excessive spending.  The veteran also reported 
that he had a very close relationship with his daughter.  He 
related that  he tended to be antisocial.  The authors noted 
that the veteran began a full time position at a school in 
2000, but reduced his hours in 2004 because he was 
overwhelmed.  They related that the veteran seemed to 
function better independently.  They provided a diagnosis of 
chronic, severe PTSD.  They assigned a GAF score of 50 and 
noted that the veteran's prognosis was guarded.  They 
indicated that the veteran had been able to function at work 
due to the lack of pressure placed on him by his employer, 
but that even with minimal stress, he had found functioning 
eight hours per day difficult.  They concluded that if the 
veteran was not employed in his current position, it was 
doubtful that he would be able to function.

A VA examination was conducted in July 2004.  The examiner 
noted that the veteran was employed part time as a teacher's 
aid at a charter school.  He also noted that the veteran had 
not been psychiatrically hospitalized.  The veteran related 
that he enjoyed his work.  He noted that he taught an after-
school drawing class.  He stated that he had gone to a part 
time schedule the previous year because full time work was 
too much for him.  He reported that he did not belong to any 
clubs or organizations and did not report having any friends.  
However, he did state that he had one friend that visited him 
and that they played chess.  He indicated that he was an 
artist and enjoyed working in various media, and that he 
enjoyed spending about one hour per day working on his art.  
The veteran acknowledged occasional crying spells and stated 
that he felt helpless and hopeless, but he denied suicidality 
and irritability.  He indicated that he enjoyed spending time 
with his grandchildren and daughter.  He endorsed nightmares 
about twice per  month.  He stated that he did not like to be 
in crowds.  He noted that his appetite and sleep were not 
good.  On mental status examination, the veteran spoke in a 
goal directed manner.  His affect was full ranged and 
appropriate to content.  There was no idiosyncrasy in his use 
of language, and he used language abstractly.  Cause and 
effect thinking was maintained.  There were no soft signs of 
psychosis and no frank delusions or hallucinations.  No 
suicidal or homicidal ideation was elicited.  The veteran was 
oriented and recent and remote memory were grossly intact.  
Judgment seemed adequate for the situation.  The examiner 
concluded that the veteran's presentation was consistent with 
chronic PTSD and noted that the veteran also seemed to  have 
suffered with depression that had improved with the help of 
medication.  The diagnosis was chronic PTSD.  The examiner 
assigned a GAF score of 62.

A GAF score of 50 is noted in an August 2004 VA treatment 
record.  An October 2004 record also shows a GAF score of 50.  
At that time, the veteran reported continuing problems with 
isolation.  He noted that he was trying to work part time at 
a local school as a custodian.

In March 2005 the veteran reported that he was told by the 
school where he was employed that they would have to let him 
go at the end of the year due to budget problems.  He stated 
that he had heard of another charter school that was looking 
for an administrative assistant and that he was planning to 
apply for the position.  He discussed the rewards of his 
after school drawing class.  

A November 2005 report by the veteran's former employer 
indicates that he terminated his employment in November 2004 
due to personal issues.

An additional VA examination was carried out in December 
2005.  The examiner noted that the veteran had stopped 
working since the previous examination.  The veteran reported 
that he was feeling on edge and was calling in sick 
frequently due to sleeping problems.  He stated that he 
stopped working in February 2005.  He reported feeling better 
and noted that he planned to return to work again in the 
ensuing six months.  With respect to social history, the 
examiner noted that the veteran continued to live alone.  He 
stated that he loved his grandchildren very much.  He 
indicated that he was very involved with his art and that he 
spent three to four hours per day on various artistic 
pursuits.  He reported that he was about to have his first 
art show.  He related that he manage his own bills.  He 
stated that he had some Native American friends and that he 
visited a sweat lodge with them on a regular basis.  He noted 
that his friends encouraged him to open a business based on 
his art.  Regarding the veteran's work history, the examiner 
noted that the veteran worked as an offset pressman from 1971 
until 1999, when he had to stop working due to a back 
disability.  He noted that subsequently the veteran worked 
for five years as a building aide at a charter school.  The 
veteran related that his hours were cut to part time and 
suggested that such was due to budgetary concerns.  However, 
he also stated that he began calling in sick and was having 
problems with energy and sleep, and that he stopped working 
in February 2005.  He indicated that he had contacted that 
school as well s others about starting employment that 
spring.  He also reported that he intended to teach some 
drawing classes.  

On mental status examination, the veteran's affect was 
initially nervous and became sad when he talked about 
Vietnam.  He reported that his mood was "okay" and stated 
that he got down when he was unable to see his grandchildren 
and daughter as often as he would like.  He reported that his 
sleep was better and that his energy was not too bad.  He 
indicated that he had problems with his appetite.  He related 
that concentration was "okay" and that his short term 
memory was bad.  He denied anhedonia, as well as suicidal and 
homicidal ideation.  He reported nightmares once per week and 
daytime trauma memories two to three times per week.  He 
stated that he continued to have avoidance symptoms, 
increased startle reflex, and hypervigilance.  Cognitively, 
he was awake, alert, and oriented.  

The examiner concluded that the veteran was competent to 
manage any VA funds he received.  With respect to 
employability, the examiner noted that the veteran could 
return to part time or full time to a position as a building 
aide and an art teacher.  He noted that the veteran planned 
on returning to work and had contacted schools about working 
for them.  He also noted that the veteran's PTSD symptoms did 
appear to have worsened since the previous evaluation.  He 
stated that it was difficult for him to predict the future in 
terms of whether the veteran would in fact return to the 
workforce, but that based on the evaluation he was not 
convinced that the veteran's PTSD symptoms were so severe 
that he could never return to gainful employment.  He stated 
his belief that the veteran could work at a sedentary job 
with minimal supervision and little interaction with the 
public.  He indicated that he based his opinion on his 
evaluation as well as the veteran's report that he was doing 
better recently and that he planned to return to the 
workforce at his previous occupation.  He concluded that the 
veteran's prognosis for improvement was fair.  The diagnosis 
was moderate to severe chronic PTSD.  The examiner assigned a 
GAF score of 53.

In February 2006, the veteran reported that he was no longer 
working and that no longer having that stressor was a relief.  
He stated that he shared a studio with a friend and was able 
to focus on his art.  The veteran was oriented and there was 
no homicidal or suicidal ideation noted.  A subsequent 
February 2006 record indicates that he veteran's speech was 
of normal rate and tone.  There was no bizarre behavior, but 
the veteran had an increased startle response and was 
hypervigilant.  There were no delusions or hallucinations and 
the veteran denied suicidal or homicidal ideation.  He 
endorsed intrusive thoughts and nightmares.  His affect was 
improved.  Insight and judgment were average.  Similar 
findings were reported in August 2006, but the provider noted 
less depression and anxiety.

A GAF score of 55 was assigned in March 2007.

In March 2008, the veteran was noted to be alert and 
cooperative, with no bizarre behavior.  Startle response was 
increased and the veteran was hypervigilant.  Speech was of 
normal rate and tone.  There were no delusions or 
hallucinations noted.  The veteran denied suicidal and 
homicidal ideation.  He endorsed intrusive thoughts and 
nightmares.  The provider noted less depression, but 
increased anxiety.  Sensorium was clear and oriented.  
Insight and judgment were average.  The diagnosis was PTSD, 
stable.  

Analysis

	Evaluation of PTSD with Major Depressive Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, and major depression is evaluated pursuant to 
Diagnostic Code 9434.  Both are subject to the criteria 
listed under the General Rating Formula for Mental Disorders, 
which provides for a 70 percent rating for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  
A score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Having carefully reviewed the evidence pertaining to the 
veteran's PTSD with major depressive disorder, the Board has 
concluded that an evaluation in excess of 70 percent is not 
warranted.  In this regard, the Board notes the veteran's 
report of sleep disturbance, flashbacks, nightmares, 
intrusive thoughts, startle response, avoidance, and social 
isolation.  The veteran indicates that he left his most 
recent employment because he was overwhelmed.  However, the 
record also reflects the veteran's report that his hours were 
reduced due to budget concerns and that he sought employment 
after leaving his most recent job.  VA providers have stated 
that the veteran seemed to function best independently, and 
he appears to be working independently as an artist, sharing 
a studio with a friend.  The veteran has also reported that 
he is close to his daughter and grandchildren, as well as a 
group of friends who have encouraged him to start his own 
business based on his art.  Objectively, the record shows 
that the veteran has denied anhedonia.  He has consistently 
denied suicidal and homicidal ideation.  He has been fully 
oriented.  His speech has been goal directed and his affect 
appropriate.  Examiners have stated that the veteran's PTSD 
is moderate to severe.  

In summary, little in the record, including the veteran's 
statements, suggests that there is total social and 
occupational impairment.  The veteran's thought processes are 
not grossly impaired, and there is no indication of 
psychosis.  He does not engage in grossly inappropriate 
behavior.  Judgment is intact.  During the appeal period, the 
veteran's GAF score has been assessed at worst, as 50.  Such 
a score indicates serious impairment in social and 
occupational functioning, and is contemplated by the 
currently assigned 70 percent evaluation.  Moreover, the 
record does not establish that the veteran suffers from 
totally incapacitating symptoms or that there is total 
occupational and social impairment.  Accordingly, the Board 
finds that the appropriate rating for the veteran's PTSD with 
major depressive disorder is 70 percent.

	TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

As noted above, the veteran is service connected for PTSD 
with major depressive disorder, evaluated as 70 percent 
disabling; and for prostate cancer, currently evaluated as 
100 percent disabling.  The combined schedular evaluation is 
100 percent.   The Board observes that the evaluation for the 
veteran's prostate cancer will be revisited following the end 
of active treatment and that it will be evaluated based upon 
residual disability based on the findings of a VA 
examination.  See 38 C.F.R. § 4.115b, diagnostic code 7528.  
Moreover, the veteran has essentially contended that the 
source of his claimed unemployability is his PTSD.  In any 
event, 38 C.F.R. § 4.16(a) is for application.  The Board 
does note that TDIU is not to be awarded while the veteran is 
in receipt of the 100 percent schedular evaluation.  However, 
the claim for TDIU predated the award of the evaluation for 
prostate cancer.  Therefore, the issue has not become 
completely moot.

The record reflects that the veteran left his most recent 
employment at a charter school for "personal" reasons.  He 
has reported that although he enjoyed his work, but that he 
reduced his hours in 2004 because he was overwhelmed.  
However, he has also reported to his providers and to VA 
examiners that his hours were reduced due to budget 
constraints, and indicated on more than one occasion that he 
intended to seek further employment at other schools.  He has 
also reported that he works independently on his art, sharing 
a studio with a friend.  In December 2005 he related that he 
was about to have his first art show.  

The veteran has reportedly been unemployed since 2004.  
Unemployment, however, does not necessarily equate with 
unemployability on account of service-connected disability.  
The medical evidence essentially demonstrates that the 
veteran was not unemployable prior to the award of the 100 
percent evaluation.  In December 2005, a VA examiner 
concluded that, based on his evaluation of the veteran, he 
was not convinced that the veteran's PTSD symptoms were so 
severe that he could never return to gainful employment.  He 
stated that the veteran could work at a sedentary job with 
minimal supervision and little interaction with the public.  

The Board is cognizant of the veteran's sincere belief in the 
merits of his claim, but it places less weight or probative 
value on the veteran's statements concerning the symptoms 
from his service-connected disability than it does on the 
objective medical evidence of record.  While the veteran is 
competent to describe the severity his symptoms, he does not 
possess the requisite medical expertise needed to render a 
medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)
Thus, the Board finds that probative medical evidence 
establishes that the veteran is not currently precluded from 
securing and following all forms of substantially gainful 
employment as the result of his service-connected disability.  
Therefore, entitlement to TDIU is not warranted at this time.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


